Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 16 to the newly amended language filed on 03/01/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited reference Harris et al (US 10,580,306 B1) for the newly amended language. as set forth in the body of the rejection below.
Applicant’s amendments and remarks filed on March 03/01/2021 with respect to previous claims rejection under 35 U.S.C. 102(a)(1) and 103 has been fully considered.
With respect to the previous 35 U.S.C. 103 rejections of claim 1, 11 and 16 Applicant argues the cited art of record, Song et al. (WO2018144917A1) in view of Huang. (US 2013/0086109 A1), fails to explicitly disclose all of the recited features of claims 1, 11 and 16 (see response pages 12-14), specifically “a set of client devices located within a selected distance from the accident in response the vehicle notification of the accident”
Examiner respectfully disagrees. Huang teaches a set of client devices located within a selected distance from the accident in response the vehicle notification of the accident (See at least claim 2 and ¶ 9-10, 19, 31 and 37) regarding requesting images taken from the matched bus for providing recorded images to obtain witness information which will happen in a selected distance in order to take the image for the accident “Thus, the processing unit 144 of the first server 140 may respectively send a request for uploading images to the owner of each matched image metadata to collect all image information that may be useful as the evidence information”, to find the bus number of bus services whose bus route passing through the accident site and find whether any bus has just passed near the accident site. If so, the matched bus may be required to provide recorded images of its drive recorder as one of the evident data sources or the bus driver may be queried to obtain witness information related to the accident.” It’s obvious to know that any of the devices that are taking live photos or videos around the accident should be in a selected distance around the incident.
Additionally, Applicant appears to argue that it is the computer system in the vehicle that experienced the accident that is the computer system in the claim (Arg Page 14). However, the claim language does not specify that the computer must be the computer in the car in Claim 1. A server that is able to obtain data from the car and other networked items counts. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 8-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Song et al. (WO2018144917A1) in view of Huang. (US 2013/0086109 A1) and Harris et al (US 10580306 B1).

Regarding claim 1, Song teaches collecting, by a computer system, initial accident information from a sensor system for the vehicle in response to detecting an accident involving the vehicle (see Song page 2 “the device including: a set of sensors configured to generate a set of data associated with the vehicle; and one or more controllers configured to: (i) analyze the set of data to determine if an accident involving the vehicle has occurred”),
determining, by the computer system, a first assessment of a severity of the accident using the initial accident information (see Song page 2 “responsive to a determination that an accident involving the vehicle has occurred, determine an accident- severity score associated with the vehicle involved in the accident, the accident-severity score being based on a set of accident-severity scoring rules and at least a portion of the set of data, and (iii) transmit an output signal representative of the determined accident-severity score”),
sending, by the computer system, a vehicle notification of the accident onto a distributed network (see Song page 13.  “Generally stated, a local device is configured in accordance with the present disclosure to detect a vehicle status, such as for example an accident or even unsafe driving conditions, and provide output signals to local and/or remote 
However Huang teaches searching, by the computer system, for a set of client devices located within a selected distance from the accident in response the vehicle notification of the accident (see Huang paragraphs “0009-0010”, “0019”, “0031” and “0037” regarding having the client devices in a selected distance as the surveillance camera at a building next to the accident event “In one embodiment, the external server may include a bus database, and the server may search a bus database to find the bus number of bus services whose bus route passing through the accident site and find whether any bus has just passed near the accident site. If so, the matched bus may be required to provide recorded images of its drive recorder as one of the evident data sources or the bus driver may be queried to obtain witness information related to the accident.”, in addition to “Therefore, after the image metadata adjacent to the accident site and the accident time have been found, in step S330, the processing unit 144 of the first server 140 transmits a request to the image information owner corresponding to the found image metadata and requests the owner to upload the image information through the transmission/reception unit 142 and the network 160 so as to obtain the image information and the corresponding additional summary information”),
to find the bus number of bus services whose bus route passing through the accident site and find whether any bus has just passed near the accident site. If so, the matched bus may be required to provide recorded images of its drive recorder as one of the evident data sources or the bus driver may be queried to obtain witness information related to the accident.”, in addition to “Therefore, after the image metadata adjacent to the accident site and the accident time have been found, in step S330, the processing unit 144 of the first server 140 transmits a request to the image information owner corresponding to the found image metadata and requests the owner to upload the image information through the transmission/reception unit 142 and the network 160 so as to obtain the image information and the corresponding additional summary information”. The selected distance is what is considered “nearby, adjacent, near” the accident site. ),
determining, by the computer system, a second assessment of the severity of the accident using the initial accident information and the additional accident information received from the set of client devices (see Huang paragraphs “0026-0027” “additional summary information of an accident, wherein the time information represents the time on which the accident occurred, the position information represents the accident site at which the accident occurred, and additional summary information may include other information about the accident such as accident type, accident severity”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity 
But modified Song fails to explicitly teach wherein each client device of the set of client devices is communicatively coupled with the computer system through the distributed network.
However Harris teaches wherein each client device of the set of client devices is communicatively coupled with the computer system through the distributed network (see Harris figure 1 and col 4 thru 5; lines 47-67, col 5; lines 5-14 and col 6; lines 3-28 regarding communicating through a distributed network which is coupled with the computer system communicatively “the system 100 may include a traffic data server 106 that may be configured to communicate with the central server 105 and the electronic devices 121, 122 via the network(s)” and “The central server 105 may communicate with the traffic data server 106 via the network(s) 110 to retrieve or be notified of the accident events”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of modified Song to identifying via at least one network connection, an indication of an accident event that occurred at an accident location from the predicted travel routes for the set of vehicles and transmitting a notification to an electronic device associated with the vehicle via at least one network connection, the notification indicating the accident event. (Harris col 4 thru 5; lines 47-67, and col 6; lines 3-28).

Regarding claim 2, Song does not explicitly teach sending, by the computer system, an interested party notification including the second assessment to a set of interested parties based on the second assessment of the severity of the accident.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of Song to quickly and automatically collect all relevant information of witnesses and evidences and provide accident scene simulation and utilizes the at least one witness information and evidence data source for further accident investigation (Huang paragraphs “0009-0010”, “0019” and “0026-0027”).

Regarding claim 3, Song does not explicitly teach wherein sending, by the computer system, the vehicle notification of the accident onto the distributed network using the initial accident information comprises: sending, by the computer system, the vehicle notification of the accident onto the distributed network, wherein the vehicle notification includes a portion of the initial accident information.
However Huang teaches wherein sending, by the computer system, the vehicle notification of the accident onto the distributed network using the initial accident information comprises: sending, by the computer system, the vehicle notification of the accident onto the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of Song to quickly and automatically collect all relevant information of witnesses and evidences and provide accident scene simulation and utilizes the at least one witness information and evidence data source for further accident investigation (Huang paragraphs “0009-0010”, “0019” and “0026-0027”).

Regarding claim 8, Song teaches wherein collecting, by the computer system, the initial accident information from the sensor system in response to detecting the accident involving the vehicle; determining, by the computer system, the first assessment of the severity of the accident using the initial accident information (see Song pages 2 and 6-7),
and sending, by the computer system, the vehicle notification of the accident onto the distributed network are performed by an onboard unit in the computer system located in the vehicle (see Song pages 2 and 7 “The system includes a first device positioned in the first 

Regarding claim 9, Song fails to explicitly teach wherein searching, by the computer system, for the set of client devices located within the selected distance from the accident in response to the vehicle notification of the accident; requesting, by the computer system, the additional accident information from the set of client devices when the set of client devices are present within the selected distance from the accident; and determining, by the computer system, the second assessment of the severity of the accident using the initial accident information and the additional accident information received from the set of client devices are performed the distributed network in the computer system.
However Huang teaches wherein searching, by the computer system, for the set of client devices located within the selected distance from the accident in response to the vehicle notification of the accident; requesting, by the computer system, the additional accident information from the set of client devices when the set of client devices are present within the selected distance from the accident (see Huang paragraphs “0009-0010”, “0019”, “0031” and “0037” regarding having the client devices in a selected distance as the surveillance camera at a building next to the accident event “For example, the evidence data sources may be portable devices or hand-held devices, such as mobile phones, smart phones, PDAs (Personal Digital Assistant), navigation devices used in car, drive recorders, or other electronic devices with information transmission capability and image capturing capability” and “the evidence data sources may be some of the image capturing devices, 
Huang teaches determining, by the computer system, the second assessment of the severity of the accident using the initial accident information and the additional accident information received from the set of client devices are performed the distributed network in the computer system (see Huang paragraphs “0026-0027” “additional summary information of an accident, wherein the time information represents the time on which the accident occurred, the position information represents the accident site at which the accident occurred, and additional summary information may include other information about the accident such as accident type, accident severity”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of Song to quickly and automatically collect all relevant information of witnesses and evidences and provide accident scene simulation and utilizes the at least one witness information and evidence data source for further accident investigation (Huang paragraphs “0009-0010”, “0019” and “0026-0027”).

Regarding claim 10, Song teaches wherein the initial accident information comprises at least one of global positioning system data, accelerometer data, air bag state, a video recording, audio recording, heart rate of an occupant, blood pressure of the occupant, or temperature of the occupant (see Song pages 5-7 and 20 “a type of the second vehicle, biometric information associated with the first user, biometric information associated with the second user, an age of the first user, an age of the second user, a weight of the first user, a weight of the second user, a sex of the first user, a sex of the second user, a medical condition of the first user, a medical condition of the second user, or any combination thereof” and “the device may be further configured to determine, via the position sensor, 
But Song does not explicitly teach wherein the additional accident information comprises at least one of traffic information, an accident report, an additional video recording, an additional audio recording, an image, or a witness report 
However Huang teaches herein the additional accident information comprises at least one of traffic information, an accident report, an additional video recording, an additional audio recording, an image, or a witness report (see Huang abstract and paragraphs “0003-0007”, “0021” and “0041”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of Song to quickly and automatically collect all relevant information of witnesses and evidences and provide accident scene simulation and utilizes the at least one witness information and evidence data source for further accident investigation (Huang “0003-0007”, “0021” and “0041”).

Regarding claim 11, Song teaches a vehicle accident information system comprising: a computer system that collects initial accident information from a sensor system for a vehicle in response to detecting an accident involving the vehicle (see Song page 2 “the device including: a set of sensors configured to generate a set of data associated with the vehicle; and one or more controllers configured to: (i) analyze the set of data to determine if an accident involving the vehicle has occurred”),
determines a first assessment of a severity of the accident using the initial accident information (see Song page 2 “responsive to a determination that an accident involving the vehicle has occurred, determine an accident- severity score associated with the vehicle involved in the accident, the accident-severity score being based on a set of 
sends a vehicle notification of the accident onto a distributed network (see Song page 13 “Generally stated, a local device is configured in accordance with the present disclosure to detect a vehicle status, such as for example an accident or even unsafe driving conditions, and provide output signals to local and/or remote devices or indicators representative of vehicle data and vehicle status. A host system may include a central server configured to send and receive data to and from the device”), but Song does not explicitly teach searches for a set of client devices located within a selected distance from the accident in response to the vehicle notification of the accident; requests additional accident information from the set of client devices when the set of client devices are present within the selected distance from the accident; and determines a second assessment of the severity of the accident using the initial accident information and the additional accident information received from the set of client devices. 
However Huang teaches searches for a set of client devices located within a selected distance from the accident in response to the vehicle notification of the accident (see Huang paragraphs “0009-0010”, “0019”, “0031” and “0037” regarding having the client devices in a selected distance as the surveillance camera at a building next to the accident event “In one embodiment, the external server may include a bus database, and the server may search a bus database to find the bus number of bus services whose bus route passing through the accident site and find whether any bus has just passed near the accident site. If so, the matched bus may be required to provide recorded images of its drive recorder as one of the evident data sources or the bus driver may be queried to obtain witness information related to the accident.”, in addition to “Therefore, after the image metadata adjacent to the accident site and the accident time have been found, in step S330, the processing unit 144 of the first server 140 transmits a request to the image 
Huang teaches requests additional accident information from the set of client devices when the set of client devices are present within the selected distance from the accident (see Huang paragraphs “0009-0010”, “0019”, “0031” and “0037” regarding having the client devices in a selected distance as the surveillance camera at a building next to the accident event “In one embodiment, the external server may include a bus database, and the server may search a bus database to find the bus number of bus services whose bus route passing through the accident site and find whether any bus has just passed near the accident site. If so, the matched bus may be required to provide recorded images of its drive recorder as one of the evident data sources or the bus driver may be queried to obtain witness information related to the accident.”, in addition to “Therefore, after the image metadata adjacent to the accident site and the accident time have been found, in step S330, the processing unit 144 of the first server 140 transmits a request to the image information owner corresponding to the found image metadata and requests the owner to upload the image information through the transmission/reception unit 142 and the network 160 so as to obtain the image information and the corresponding additional summary information”),
determines a second assessment of the severity of the accident using the initial accident information and the additional accident information received from the set of client devices (see Huang paragraphs “0026-0027” “additional summary information of an accident, wherein the time information represents the time on which the accident occurred, the position information represents the accident site at which the accident occurred, and additional 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of Song to quickly and automatically collect all relevant information of witnesses and evidences and provide accident scene simulation and utilizes the at least one witness information and evidence data source for further accident investigation (Huang paragraphs “0009-0010”, “0019” and “0026-0027”).
But modified Song fails to explicitly teach wherein each client device of the set of client devices is communicatively coupled with the computer system through the distributed network.
However Harris teaches wherein each client device of the set of client devices is communicatively coupled with the computer system through the distributed network (see Harris figure 1 and col 4 thru 5; lines 47-67, col 5; lines 5-14 and col 6; lines 3-28 regarding communicating through a distributed network which is coupled with the computer system communicatively “the system 100 may include a traffic data server 106 that may be configured to communicate with the central server 105 and the electronic devices 121, 122 via the network(s)” and “The central server 105 may communicate with the traffic data server 106 via the network(s) 110 to retrieve or be notified of the accident events”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of modified Song to identifying via at least one network connection, an indication of an accident event that occurred at an accident location from the predicted travel routes for the set of vehicles and transmitting a notification to an electronic device associated with the vehicle via at least one network connection, the notification indicating the accident event. (Harris col 4 thru 5; lines 47-67, and col 6; lines 3-28).


However Huang teaches wherein the computer system sends an interested party notification including the second assessment to a set of interested parties based on the second assessment of the severity of the accident (see Huang paragraphs “ “0009-0010”, “0019” and “0026-0027” “additional summary information of an accident, wherein the time information represents the time on which the accident occurred, the position information represents the accident site at which the accident occurred, and additional summary information may include other information about the accident such as accident type, accident severity, and whether there are any casualties or victims in the accident and so on. In some embodiments, the second server 150 may be an authority server or a public server such as a server of the police office. However, it is to be understood that the invention is not limited thereto”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of Song to quickly and automatically collect all relevant information of witnesses and evidences and provide accident scene simulation and utilizes the at least one witness information and evidence data source for further accident investigation (Huang paragraphs “0009-0010”, “0019” and “0026-0027”).
	Regarding claim 13, Song does not explicitly teach wherein in sending the vehicle notification of the accident onto the distributed network using the initial accident information, the computer system sends the vehicle notification of the accident onto the distributed network, wherein the vehicle notification includes a portion of the initial accident information.
However Huang teaches wherein in sending the vehicle notification of the accident onto the distributed network using the initial accident information, the computer system sends the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of Song to quickly and automatically collect all relevant information of witnesses and evidences and provide accident scene simulation and utilizes the at least one witness information and evidence data source for further accident investigation (Huang paragraphs “0025” and “0037”).

Regarding claim 16, Song teaches A computer program product for processing vehicle accident information, the computer program product comprising: a computer-readable storage media; program code, stored on the computer-readable storage media, for collecting initial accident information from a sensor system for a vehicle in response to detecting an accident involving the vehicle (see Song pages 2 and 12 “the device including: a set of sensors configured to generate a set of data associated with the vehicle; and one or more 
program code for determining a first assessment of a severity of the accident using the initial accident information (see Song page 2 “responsive to a determination that an accident involving the vehicle has occurred, determine an accident- severity score associated with the vehicle involved in the accident, the accident-severity score being based on a set of accident-severity scoring rules and at least a portion of the set of data, and (iii) transmit an output signal representative of the determined accident-severity score”),
program code, stored on the computer-readable storage media, for sending a vehicle notification of the accident onto a distributed network (see Song page 13 “Generally stated, a local device is configured in accordance with the present disclosure to detect a vehicle status, such as for example an accident or even unsafe driving conditions, and provide output signals to local and/or remote devices or indicators representative of vehicle data and vehicle status. A host system may include a central server configured to send and receive data to and from the device”), but Song does not explicitly teach program code, stored on the computer-readable storage media, for searching for a set of client devices located within a selected distance from the accident in response to the vehicle notification of the accident; program code, stored on the computer-readable storage media, for requesting additional accident information from the set of client devices when the set of client devices are present within the selected distance from the accident; and program code, stored on the computer-readable storage media, for determining a second assessment of the severity of the accident using the initial accident information and the additional accident information received from the set of client devices.
However Huang teaches program code, stored on the computer-readable storage media, for searching for a set of client devices located within a selected distance from the to find the bus number of bus services whose bus route passing through the accident site and find whether any bus has just passed near the accident site. If so, the matched bus may be required to provide recorded images of its drive recorder as one of the evident data sources or the bus driver may be queried to obtain witness information related to the accident.”, in addition to “Therefore, after the image metadata adjacent to the accident site and the accident time have been found, in step S330, the processing unit 144 of the first server 140 transmits a request to the image information owner corresponding to the found image metadata and requests the owner to upload the image information through the transmission/reception unit 142 and the network 160 so as to obtain the image information and the corresponding additional summary information”),
Huang teaches program code, stored on the computer-readable storage media, for requesting additional accident information from the set of client devices when the set of client devices are present within the selected distance from the accident (see Huang paragraphs “0009-0010”, “0019”, “0031” and “0037” regarding having the client devices in a selected distance as the surveillance camera at a building next to the accident event “In one embodiment, the external server may include a bus database, and the server may search a bus database to find the bus number of bus services whose bus route passing through the accident site and find whether any bus has just passed near the accident site. If so, the matched bus may be required to provide recorded images of its drive recorder as one of the evident data sources or the bus driver may be queried to obtain witness information related to the accident.”, in addition to “Therefore, after the image metadata adjacent to the accident site and the accident time have been found, in step S330, the processing unit 144 of the first server 140 transmits a request to the image information owner corresponding to the found image metadata and requests the owner to upload the image information through the transmission/reception unit 142 and the network 160 so as to obtain the image information and the corresponding additional summary information”),
program code, stored on the computer-readable storage media, for determining a second assessment of the severity of the accident using the initial accident information and the additional accident information received from the set of client devices (see Huang paragraphs “0026-0027” “additional summary information of an accident, wherein the time information represents the time on which the accident occurred, the position information represents the accident site at which the accident occurred, and additional summary information may include other information about the accident such as accident type, accident severity”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of Song to quickly and automatically collect all relevant information of witnesses and evidences and provide accident scene simulation and utilizes the at least one witness information and evidence data source for further accident investigation (Huang paragraphs “0009-0010”, “0019” and “0026-0027”).
But modified Song fails to explicitly teach wherein each client device of the set of client devices is communicatively coupled with the computer system through the distributed network.
However Harris teaches wherein each client device of the set of client devices is communicatively coupled with the computer system through the distributed network (see Harris figure 1 and col 4 thru 5; lines 47-67, col 5; lines 5-14 and col 6; lines 3-28 regarding communicating through a distributed network which is coupled with the computer 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of modified Song to identifying via at least one network connection, an indication of an accident event that occurred at an accident location from the predicted travel routes for the set of vehicles and transmitting a notification to an electronic device associated with the vehicle via at least one network connection, the notification indicating the accident event. (Harris col 4 thru 5; lines 47-67, and col 6; lines 3-28).

Regarding claim 17, Song does not explicitly teach program code, stored on the computer-readable storage media, for sending an interested party notification including the second assessment to a set of interested parties based on the second assessment of the severity of the accident.
However Huang teaches program code, stored on the computer-readable storage media, for sending an interested party notification including the second assessment to a set of interested parties based on the second assessment of the severity of the accident (see Huang paragraphs “ “0009-0010”, “0019” and “0026-0027” “additional summary information of an accident, wherein the time information represents the time on which the accident occurred, the position information represents the accident site at which the accident occurred, and additional summary information may include other information about the accident such as accident type, accident severity, and whether there are any casualties or victims in the accident and so on. In some embodiments, the second server 150 may 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of Song to quickly and automatically collect all relevant information of witnesses and evidences and provide accident scene simulation and utilizes the at least one witness information and evidence data source for further accident investigation (Huang paragraphs “0009-0010”, “0019” and “0026-0027”).

	Regarding claim 18, Song does not explicitly teach wherein the program code for sending a vehicle notification of the accident onto a distributed network comprises: program code, stored on the computer-readable storage media, for sending the vehicle notification of the accident onto the distributed network, wherein the vehicle notification includes a portion of the initial accident information.
However Huang teaches wherein the program code comprises: program code, stored on the computer-readable storage media, for sending the vehicle notification of the accident onto the distributed network, wherein the vehicle notification includes a portion of the initial accident information (see Huang paragraphs “0025” and “0037” “In this embodiment, when the evidence data source 110 sends the accident record or the accident information to the second server 150 via the network 160, the second server 150 will simultaneously pass the accident record or the accident information to the first server 140. Then, the processing unit 144 may perform the analysis and comparison operations with the information stored in event database 146 based on the accident information received from the second server 150 to find at least one witness data and evidence data source corresponding to the accident information from an event database” and “the first server 140 transmits a request to the image information owner corresponding to the found 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of Song to quickly and automatically collect all relevant information of witnesses and evidences and provide accident scene simulation and utilizes the at least one witness information and evidence data source for further accident investigation (Huang paragraphs “0025” and “0037”).


Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Song et al. (WO2018144917A1) in view of Huang. (US 2013/0086109 A1) in view of Harris et al (US 10580306 B1) In view of Cuddihy et al. (US 2015/0120082 A1).

Regarding claim 4, Modified Song does not explicitly teach determining, by the computer system, the portion of the initial accident information to send in the vehicle notification based on a bandwidth available to send the vehicle notification from the vehicle to the distributed network 
However Cuddihy teaches determining, by the computer system, the portion of the initial accident information to send in the vehicle notification based on a bandwidth available to send the vehicle notification from the vehicle to the distributed network (see Cuddihy figures 1&2 and paragraphs “0018-0023” regarding a nomadic device using the whole bandwidth to transfer the data of the vehicle accident to a network system “the data transfer can use the whole bandwidth (300 Hz to 3.4 kHz in one example). While frequency division multiplexing may be common for analog cellular communication between the vehicle and the internet”).


Regarding claim 14, Modified Song does not explicitly teach wherein the computer system determines the portion of the initial accident information to send in the vehicle notification based on a bandwidth available to send the vehicle notification from the vehicle to the distributed network.
However Cuddihy teaches wherein the computer system determines the portion of the initial accident information to send in the vehicle notification based on a bandwidth available to send the vehicle notification from the vehicle to the distributed network (see Cuddihy figures 1&2 and paragraphs “0018-0023” regarding a nomadic device using the whole bandwidth to transfer the data of the vehicle accident to a network system “the data transfer can use the whole bandwidth (300 Hz to 3.4 kHz in one example). While frequency division multiplexing may be common for analog cellular communication between the vehicle and the internet”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of modified Song to collect all the evidence for the scene and run a quickly investigation for a faster report for the insurance company and to also to distribute the data on the network to make sure that all the vehicles on the same network that are nearby can take any 

Regarding claim 19, Modified Song does not explicitly teach program code, stored on the computer-readable storage media, for determining the portion of the initial accident information to send in the vehicle notification based on a bandwidth available to send the vehicle notification from the vehicle to the distributed network.
However Cuddihy teaches program code, stored on the computer-readable storage media, for determining the portion of the initial accident information to send in the vehicle notification based on a bandwidth available to send the vehicle notification from the vehicle to the distributed network (see Cuddihy figures 1&2 and paragraphs “0018-0023” regarding a nomadic device using the whole bandwidth to transfer the data of the vehicle accident to a network system “the data transfer can use the whole bandwidth (300 Hz to 3.4 kHz in one example). While frequency division multiplexing may be common for analog cellular communication between the vehicle and the internet”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of modified Song to collect all the evidence for the scene and run a quickly investigation for a faster report for the insurance company and to also to distribute the data on the network to make sure that all the vehicles on the same network that are nearby can take any pictures or information about the accident to make it easier to know how much is the damage of the vehicle and also keep the data of the accident on the system until it is not needed anymore (see Cuddihy paragraphs “0018-0023”).



Regarding claim 5, Modified Song does not explicitly teach generating, by the computer system, alteration protection data from the initial accident information, wherein vehicle notification includes the alteration protection data and the alteration protection data is used to determine whether the initial accident information has been changed.
However Miyazawa teaches generating, by the computer system, alteration protection data from the initial accident information, wherein vehicle notification includes the alteration protection data and the alteration protection data is used to determine whether the initial accident information has been changed (see Miyazawa figures “4,6-7” and paragraphs “0032-0036”, “0043” and “0131-0135” “When an accident having occurred in the vehicle or the periphery of the vehicle is detected, the vehicle-mounted device 2 generates a hash value from the video data of the accident, for example, and transmits the hash value as accident information to the information center device”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of modified Song to store the a video or a data about the accident when it happens which is extremely important for party concerned in the accident or a third party organization to know behavior of the vehicle, a pedestrian and the like involved in the accident before and after the accident, in addition to make sure the data is in a safe block chain for a period of time after the accident occurs and also to protect the data from any loss furthermore  to provide an accident information collection system, a vehicle-mounted device, and an accident information collection method capable of collecting videos of various viewpoints of a traffic accident. (Miyazawa paragraphs “0032-0036”, “0043” and “0131-0135”).

Regarding claim 6, Modified Song does not explicitly teach wherein the alteration protection data is selected from at least one of a hash value, a checksum, or a check digit.
However Miyazawa teaches wherein the alteration protection data is selected from at least one of a hash value, a checksum, or a check digit (see Miyazawa figures “4,6-7” and paragraphs “0032-0036”, “0043” and “0131-0135” “When an accident having occurred in the vehicle or the periphery of the vehicle is detected, the vehicle-mounted device 2 generates a hash value from the video data of the accident, for example, and transmits the hash value as accident information to the information center device”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of modified Song to store the a video or a data about the accident when it happens which is extremely important for party concerned in the accident or a third party organization to know behavior of the vehicle, a pedestrian and the like involved in the accident before and after the accident, in addition to make sure the data is in a safe block chain for a period of time after the accident occurs and also to protect the data from any loss furthermore  to provide an accident information collection system, a vehicle-mounted device, and an accident information collection method capable of collecting videos of various viewpoints of a traffic accident. (Miyazawa paragraphs “0032-0036”, “0043” and “0131-0135”).

Regarding claim 15, Modified Song does not explicitly teach wherein the computer system generates alteration protection data from the initial accident information, wherein the vehicle notification includes the alteration protection data and the alteration protection data is used to determine whether the initial accident information has been changed.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of modified Song to store the a video or a data about the accident when it happens which is extremely important for party concerned in the accident or a third party organization to know behavior of the vehicle, a pedestrian and the like involved in the accident before and after the accident, in addition to make sure the data is in a safe block chain for a period of time after the accident occurs and also to protect the data from any loss furthermore  to provide an accident information collection system, a vehicle-mounted device, and an accident information collection method capable of collecting videos of various viewpoints of a traffic accident. (Miyazawa paragraphs “0032-0036”, “0043” and “0131-0135”).

Regarding claim 20, Modified Song does not explicitly teach program code, stored on the computer-readable storage media, for generating alteration protection data from the initial accident information, wherein the vehicle notification includes the alteration protection data and wherein alteration protection data is used to determine whether the initial accident information has been changed.
However Miyazawa teaches program code, stored on the computer-readable storage media, for generating alteration protection data from the initial accident information, wherein the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of modified Song to store the a video or a data about the accident when it happens which is extremely important for party concerned in the accident or a third party organization to know behavior of the vehicle, a pedestrian and the like involved in the accident before and after the accident, in addition to make sure the data is in a safe block chain for a period of time after the accident occurs and also to protect the data from any loss furthermore  to provide an accident information collection system, a vehicle-mounted device, and an accident information collection method capable of collecting videos of various viewpoints of a traffic accident. (Miyazawa paragraphs “0032-0036”, “0043” and “0131-0135”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable in view of Song et al. (WO2018144917A1) in view of Huang. (US 2013/0086109 A1) in view of Harris et al (US 10580306 B1) in view of Yan Qing. (WO2020002520A1).

Regarding claim 7, Modified Song does not explicitly teach wherein the distributed network is a blockchain network in which data processing systems within the blockchain network store the initial accident information received from the vehicle and the additional 
However Yan teaches wherein the distributed network is a blockchain network in which data processing systems within the blockchain network store the initial accident information received from the vehicle and the additional accident information received from the set of client devices in blocks in a blockchain in the blockchain network (see Yan figure 1 and paragraphs “0018” and “0023-0026”/page 3 “to write respective accident data into the block chain; here, the instruction of adding block to block chain contains information of all associated nodes in a block chain network. Here, the accident processing request generally comes from an associated node, e.g. may come from an accident vehicle, or may come from a surrounding vehicle passing through the place of the accident”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Accident-severity scoring device of modified Song to speed up an accident processing process, and can ensure that data used to determine responsibility for an accident cannot be tampered with, providing accuracy in the determination of responsibility for accidents (Yan paragraphs “0018” and “0023-0026”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAM M ABD EL LATIF/             Examiner, Art Unit 3665             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666